Case 2:18-cv-02430-SJF-ARL Document 97 Filed 03/27/20 Page 1 of 2 PageID #: 596

                       MILMAN LABUDA LAW GROUP PLLC
                                     3000 MARCUS AVENUE
                                           SUITE 3W8
                                    LAKE SUCCESS, NY 11042
                                            _________

                                    TELEPHONE (516) 328-8899
                                    FACSIMILE (516) 328-0082
                                                                            March 27, 2020
VIA ECF
Hon. Arlene R. Lindsay, U.S.M.J.
United States District Court
Eastern District of New York
814 Federal Plaza
Central Islip, NY 11722-4451

         Re:    Jordan v. JVR Car Wash, Inc., et al.
                Case No.: 2:18-cv-2430 (SJF) (ARL)
                MLLG File No.: 85-2018__________

Dear Judge Lindsay:

       This office represents the Defendants1 in the above-referenced matter. Defendants write
to respectfully oppose Plaintiff’s irresponsible application to this Court for a one (1) week
extension of time because it fails to follow this Court’s Individual Practices and because one (1)
week is not enough time to square away this otherwise standard settlement based on Plaintiff’s
wholesale failure to realize he never finalized a settlement agreement which sat on his desk since
March 9, 2020. An illustration of the events follows:

Draft Settlement Agreement
2/28/2020 – drafted by Defendants and served upon Plaintiff
3/4/2020 – revised by Plaintiff and served upon Defendants
3/4/2020 – further revised by Defendants and served upon Plaintiff
3/9/2020 – commented upon via email by Plaintiff with no revisions or further revised agreement
3/9/2020 – Defendants respond to comments and request further revised document from Plaintiff
3/27/2020 – Plaintiff has to date failed to deliver further revised agreement, 18 days later.

Draft joint motion for settlement approval
3/9/2020 – drafted by Plaintiff and served upon Defendants
3/9/2020 – revised by Defendants and served upon Plaintiff
3/13/2020 – revised by Plaintiff and served upon Defendants
3/25/2020 – revised by Defendants and served upon Plaintiff
3/26/2020 – accepted by Plaintiff and finalized (though Defendants did not receive a final draft)

         For what it is worth, Defendants respectfully submit that it does not matter whose fault it
is for the delay. However, when Plaintiff insisted that Defendants represent that it is their fault,
your undersigned refused; that statement does not comport with reality based on the foregoing.

1
    Defendant Richard Campbell is not represented by undersigned counsel.
Case 2:18-cv-02430-SJF-ARL Document 97 Filed 03/27/20 Page 2 of 2 PageID #: 597




        Our office advises employers in all aspects of labor and employment law. Due to the
coronavirus pandemic, your undersigned has been tirelessly working with clients to give them the
best advice and counsel in a constantly shifting environment both on the ground and in terms of
the various laws that have passed and are in the process of passing. Needless to say, tensions have
run high and your undersigned responded to Plaintiff abruptly as a result.

         Notwithstanding the foregoing, Defendants respectfully submit a two (2) week extension
is in order given the issues remaining in the settlement agreement, Plaintiff’s inability to get along
with your undersigned despite the fact this case has settled and inability to understand that he,
himself, is the reason why we cannot timely submit the joint motion for settlement approval, and
because your undersigned remains busy engaged with clients who desperately need counsel and
advice due to the hardships they face as a result of the pandemic.

       Defendants thank this Court for its time and attention to this matter and regret that the
Court’s involvement is even necessary to resolve this simple issue.

Dated: Lake Success, New York
       March 27, 2020
                                               Respectfully submitted,

                                               MILMAN LABUDA LAW GROUP PLLC


                                               _______/s_____________________________
                                               Emanuel Kataev, Esq.
                                               3000 Marcus Avenue, Suite 3W8
                                               Lake Success, NY 11042-1073
                                               (516) 328-8899 (office)
                                               (516) 303-1395 (direct dial)
                                               (516) 328-0082 (facsimile)
                                               emanuel@mllaborlaw.com
VIA ECF
The Law Offices of Jacob Aronauer
Attn: Jacob Aronauer, Esq.
225 Broadway, Suite 207
New York, NY 10007-3000
jaronauer@aronauerlaw.com

VIA ECF
Law Offices of Yale Pollack, P.C.
Attn: Yale Pollack, Esq.
66 Split Rock Road
Syosset, NY 11791-2628
ypollack@yalepollacklaw.com
